Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “recording medium”, under the broadest reasonable interpretation, covers an ineligible signal per se unless defined otherwise in the application as filed.  The broadest definition of the term “recording medium” typically covers forms of non-transitory signals and transitory propagating signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101.  To overcome the 101 rejection, the Examiner recommends adding “non-transitory” before “recording medium”.  See discussion of “non-transitory computer readable medium” under the “Subject Matter Eligibility of Computer Readable Media” memorandum, January 2010.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kass (U.S. Pre-Grant Publication 20170270707 A1).

Regarding claim 1, Kass discloses a method for displaying content on an electronic device (Kass Fig. 1 [0004]), the method comprising: 
obtaining a reality image by photographing external reality (Kass [0065] captures image data of a real-world scene with cameras.); 
obtaining content to be overlapped with the external realty and be displayed (Kass [0035] discloses an augmented reality (AR) system that provides images of virtual objects to be intermixed with physical objects in the user’s field of view.); 
identifying an area overlapping with the content in the reality image (Kass (Fig. 7) determines regions of overlap between real objects and virtual objects (410).); 
correcting pixel values of the reality image in the identified area (Kass [0067] removes all color from the real objects in the overlap regions.
Kass [0059] displays an interference image for the real objects in the overlap regions.  Kass [0060] adds color to pixels in the real image in the overlap region.); 
correcting the content based on the reality image of which the pixel values have been corrected in the identified area (Kass [0067] combines pixels of modified virtual objects with corresponding pixels of real objects.); and 
displaying the corrected content.  (Kass (Fig. 7 (416))

Regarding claim 2, Kass further teaches the method of claim 1, wherein the correcting of the pixel values of the reality image comprises correcting the pixel values of the reality image to values to be canceled when the corrected reality image is combined with the reality image.  (Kass [0067] removes all color from real objects in the overlap regions.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 8-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Lynch (US Pre-Grant Publication 20130101175 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Kass above.
Kass does not describe the method of claim 1, wherein the correcting of the pixel values of the reality image comprises correcting the pixel values of the reality image by reversing a color of the reality image in the identified area.
However, these features are well known in the art as taught by Lynch. For example, Lynch discloses the method of claim 1, wherein the correcting of the pixel values of the reality image comprises correcting the pixel values of the reality image by reversing a color of the reality image in the identified area.  (Lynch [0065] highlights (corrects) a focus area using color inversion.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kass’s augmented reality system for clearly visualizing a virtual image with Lynch’s system for adjusting images based on 

Regarding claim 8, Kass discloses an electronic device comprising: 
a display (Kass Fig. 2 (110) [0039]); a camera. (Kass Fig. 2 (128) [0043])
Kass as modified by Lynch further teaches memory storing one or more instructions (Lynch [0084]); and a processor configured to execute the one or more instructions (Lynch [0085]) stored in the memory. (Lynch [0086])
In light of the rejection of claim 1, the remaining limitations for the device in claim 8 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 8 are rejected for the same reason as claim 1.

Regarding claim 9, in light of the rejection in claim 2, the device in claim 9 is similar and performed by the method in claim 2. Therefore, claim 9 is rejected for the same reason as claim 2.

Regarding claim 10, in light of the rejection in claim 3, the device in claim 10 is similar and performed by the method in claim 3. Therefore, claim 10 is rejected for the same reason as claim 3.

Regarding claim 15, in light of the rejection in claim 8, the computer program product in claim 15 is similar and implemented with the device in claim 8. Therefore, claim 15 is rejected for the same reason as claim 8.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Marino et al. (“Marino”, US Pre-Grant Publication 20170278289 A1).

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kass above.
Kass does not describe the method of claim 1, wherein the correcting of the pixel values of the reality image comprises: 
determining a reference value for correcting the pixel values of the reality image; and 
correcting the pixel values of the reality image in the identified area based on values obtained by subtracting the pixel values of the reality image from the reference value.
However, these features are well known in the art as taught by Marino. For example, Marino discloses the method of claim 1, wherein the correcting of the pixel values of the reality image comprises: 
determining a reference value for correcting the pixel values of the reality image; and 
correcting the pixel values of the reality image in the identified area based on values obtained by subtracting the pixel values of the reality image from the reference value.  (Marino [0088] subtracts pixel values from 255, then adds the result to each corresponding frame of the source digital content.)
.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Knepper et al. (“Knepper”, US Pre-Grant Publication 20190349575 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Kass above.
Kass does not describe the method of claim 1, wherein the corrected content is projected on a translucent mirror through a display to overlap with the external reality on the translucent mirror.
However, these features are well known in the art as taught by Knepper. For example, Knepper discloses the method of claim 1, wherein the corrected content is projected on a translucent mirror through a display to overlap with the external reality on the translucent mirror.  (Knepper [0003] discloses a typical AR/MR device that includes a projection-based optical system that displays content on a translucent surface of an HMD.)
.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Chopra et al. (“Chopra”, US Pre-Grant Publication 20180092698 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Kass above.
Kass does not describe the method of claim 1, wherein the correcting of the content comprises combining the content with the reality image of which the pixel values have been corrected by arranging pixels of the reality image of which the pixel values have been corrected alternately with pixels of the content.
However, these features are well known in the art as taught by Chopra. For example, Chopra discloses the method of claim 1, wherein the correcting of the content comprises combining the content with the reality image of which the pixel values have been corrected by arranging pixels of the reality image of which the pixel values have been corrected alternately with pixels of the content.  (Chopra (Fig. 6A (pg. 27), [0116]) illustrates a contact lens with a miniature 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kass’s augmented reality system for clearly visualizing a virtual image with Chopra’s system for enhanced reality medical guidance because with Chopra’s system, in some embodiments, there is a wearable projection apparatus, the projector able to project an image onto a surface [0010].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Kass above.
Kass does not describe the method of claim 1, wherein the correcting of the content comprises combining the reality image of which the pixel values have been corrected with the content by adding a value of each pixel of the reality image of which the pixel values have been corrected to a value of each pixel of the content, the pixel of the content corresponding to the pixel of the reality image.
However, these features are well known in the art as taught by Cole. For example, Cole discloses the method of claim 1, wherein the correcting of the content comprises combining the reality image of which the pixel values have been corrected with the content by adding a value of each pixel of the reality image of which the pixel values have been corrected to a value of each pixel of the content, the pixel of the content corresponding to the pixel of the reality image.  (Cole [0022] adds a pixel value of additional content (content) to a modified or unmodified pixel value from an environment (reality) image using an alpha factor.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kass’s augmented reality system for clearly visualizing a virtual image with Cole’s system for providing a composite image because with Cole’s system, blending pixels of the environment and pixels of additional content can help avoid sharp edges at the boundary where an image of an object is inserted into an image of a portion of an environment [0021].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Lynch (US Pre-Grant Publication 20130101175 A1), in view of Marino et al. (“Marino”, US Pre-Grant Publication 20170278289 A1).

Regarding claim 11, in light of the rejection in claim 4, the device in claim 11 is similar and performed by the method in claim 4. Therefore, claim 11 is rejected for the same reason as claim 4.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Lynch (US Pre-Grant Publication 20130101175 A1), in view of Knepper et al. (“Knepper”, US Pre-Grant Publication 20190349575 A1).

Regarding claim 12, in light of the rejection in claim 5, the device in claim 12 is similar and performed by the method in claim 5. Therefore, claim 12 is rejected for the same reason as claim 5.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Lynch (US Pre-Grant Publication 20130101175 A1), in view of Chopra et al. (“Chopra”, US Pre-Grant Publication 20180092698 A1).

Regarding claim 13, in light of the rejection in claim 6, the device in claim 13 is similar and performed by the method in claim 6. Therefore, claim 13 is rejected for the same reason as claim 6.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass (U.S. Pre-Grant Publication 20170270707 A1), in view of Lynch (US Pre-Grant Publication 20130101175 A1), in view of Cole et al. (“Cole”, US Pre-Grant Publication 20180262745 A1).

Regarding claim 14, in light of the rejection in claim 7, the device in claim 14 is similar and performed by the method in claim 7. Therefore, claim 14 is rejected for the same reason as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613